Citation Nr: 1543912	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-10 332	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES


1.  Entitlement to service connection for a right knee disability.


2.  Entitlement to service connection for a left knee disability.



ATTORNEY FOR THE BOARD


Anthony Vieux, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1999 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Los Angeles, California, RO.

In March 2014, the Veteran was issued a Statement of the Case (SOC) as to his service connection claims.  Subsequent to the issuance of the SOC, additional medical evidence was received in July 2014.  However, an automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the Veteran.  As the Veteran's substantive appeal was filed in March 2014, and the Veteran provided this medical evidence, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105(e) (West 2014); 38 C.F.R. § 20.1304 (2015).  In any event, in this particular case, the evidence is not relevant to the issues decided herein.


FINDING OF FACT

There is no competent evidence that the Veteran currently suffers from right or left knee disabilities beyond knee pain. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard June 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service private medical records have also been obtained.  The Veteran did not identify any VA treatment.  The Veteran was provided a VA medical examination (provided by a VA contractor using the Disability Benefits Questionnaire) in July 2013.  In his substantive appeal, the Veteran stated that he was willing to see another examiner to evaluate his knees.  Substantive Appeal (March 2014).  However, the Veteran did not provide a reason for wanting to see another examiner.  See id.  The Board finds that the July 2013 examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for his opinion.  Thus, VA's duty to assist has been met.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 
at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Here, the Veteran reports that his bilateral knee problems arose secondary to training and daily activities while on active duty.  See, e.g., Notice of Disagreement (September 2013).  Furthermore, he states that his knee problems cause daily pain.  Id.  As will be discussed below, the Board is denying this claim because there is no current competent diagnosis of a right or left knee disability.  

The Veteran's service treatment records reveal that his July 1998 enlistment examination showed a normal clinical evaluation of his lower extremities.  On his accompanying report of medical history, the Veteran marked "no" when asked if he ever had, or had currently any swollen or painful joints; or "trick" or locked knee.  In the physician's summary section, "no joint pain" was recorded.  Furthermore, a dental health questionnaire dated May 2003 indicates that the Veteran did not report any joint pain or arthritis.  Thus, there was no showing of a knee disability during service.

A review of his post-service treatment records reveals no competent diagnosis of a left or right knee disability since the Veteran filed his November 2011 claim.  In this regard, in July 2013, a VA examiner concluded that the Veteran's knees were normal with no decreased range of motion, strength, or sensation, and no pain on physical examination.  The examiner opined that the Veteran's knee condition is less likely as not related to in-service activities to include carrying heavy gear and running/sitting.  He based his opinion on the physical examination, which was normal, and review of the claims file.  Thus, there is no objective competent evidence of either a right or left knee disability.

Although the Veteran is noted to complain of knee pain, without a diagnosed or identifiable underlying malady or condition, a symptom of pain alone does not in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356.  Further, although the Veteran is competent to report knee pain, he is not competent to diagnosis a knee disability as he has not been shown to be qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159(a)(1).

As the preponderance of the evidence is against the claims for service connection for a left and right knee disability, there is no doubt to be resolved, and service connection for a left knee and a right knee disability is not warranted.  


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.






____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


